DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment/remarks filed 08/10/2022. Claims 1, 10, and 19 have been amended, claims 4 and 13 have been cancelled and claims 23-24 have been newly added. Accordingly, claims 1-3, 5-12, and 14-24 are pending.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 08/10/2022, with respect to the rejection(s) of claim(s) 1-4, 8-13, and 15-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 103 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hahne US20140012501A1, Takahashi et al. US20170261987A1, and Movert et al. US20190176846A1
Applicant's arguments, see page 9 filed 04/18/2022 have been fully considered but they are not persuasive. The applicant traverses the 35 U.S.C. 101 rejection of claims 1-20 and have amended the claims “such that it is clearer that they meet the requirements of 35 U.S.C. 101”, but does not provide any reasonings on how the 35 U.S.C. 101 is overcome. The amended claims do not meet the requirements of 35 U.S.C. 101 and the claimed invention is directed to an abstract idea without significantly more, as presented in the 35 U.S.C 101 rejection below. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.
It is the Office’s stance that all of the applicant’s arguments have been fully considered and the rejection remains.
	

Claim Objections
Claim 23 objected to because of the following informalities:  
See both lines 5 and 7, “intended router” should read “intended route”.
See line 7, “the driver of the is not” should read “the driver of the vehicle is not”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 23 recites ”wherein when the generated error score is equal to or greater than the predetermined error score threshold, the receiving, based upon the comparison, the input includes first querying a driver of the vehicle regarding the intended route and then receiving the input regarding the intended router, and when the generated error score is equal to or greater than the predetermined error score threshold, the driver of the is not queried regarding the intended router”, however, the specifications appear to be silent concerning “querying a driver of the vehicle regarding the intended route and then receiving the input regarding the intended route when the generated error score is equal to or greater than the predetermined error score threshold”. Similarly, the specifications appear to be silent concerning “when the generated error score is equal to or greater than the predetermined error score threshold, the driver of the is not queried regarding the intended route”. Since the newly added claim contain subject matter which was not described in the specifications (filed 12/12/2019) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention, then the claim is rejected under 35 U.S.C. 112(a). Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites two different limitations. The first limitation “when the generated error score is equal to or greater than the predetermined error score threshold, the receiving, based upon the comparison, the input includes first querying a driver of the vehicle regarding the intended route and then receiving the input regarding the intended route”. The second limitation “and when the generated error score is equal to or greater than the predetermined error score threshold, the driver of the is not queried regarding the intended route.” These two limitations contradict themselves, since it requires querying a driver when the score is equal to or greater than the threshold and also not querying when the score is equal to or greater than the threshold. Is the driver queried when the generated error score is equal to or greater than the predetermined threshold? The examiner will interpret these limitations as querying a driver of the vehicle when the generated error score is equal to or greater than the predetermined error score threshold. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12, 14-18 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1 and 10, the claims recite “determining a current value of a metric of a vehicle”, “determining an anticipated value of the metric of the vehicle corresponding to a value of the metric of the vehicle indicating a deviation from the  predetermined route of the vehicle”, “comparing the determined current value of the metric of the vehicle to the determined anticipated value of the metric of the vehicle”, “generating an error score of the determined current value of the metric of the vehicle and the determined anticipated value of the metric of the vehicle, and comparing the generated error score to a predetermined error score threshold, the predetermined error score threshold determined based upon historical data that is independent of tendencies of an individual driver,” “receiving, based upon the comparison, an input regarding an intended route of the vehicle”, and “generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle.” Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “determining a current value of a metric of a vehicle” in the context of the claim encompasses the user seeing which lane the vehicle is currently driving on. Similarly, the limitation ““determining an anticipated value of the metric of the vehicle corresponding to a value of the metric of the vehicle indicating a deviation from the  predetermined route of the vehicle” and “comparing the determined current value of the metric of the vehicle to the determined anticipated value of the metric of the vehicle” in the context of the claim encompasses the user determining the lane that the driver wants to switch to (i.e. anticipated value of the metric of the vehicle), and comparing the current vehicle position in the lane to an anticipated position. This can be done mentally, with the driver mentally determining which lane the vehicle is currently driving on and comparing it to other lanes that the driver wants to switch to in the roadway, which indicates a lane deviation. The limitation “generating an error score of the determined current value of the metric of the vehicle and the determined anticipated value of the metric of the vehicle, and comparing the generated error score to a predetermined error score threshold, the predetermined error score threshold determined based upon historical data that is independent of tendencies of an individual driver” in the context of the claim encompasses a user creating an error score based on the lane the vehicle is driving on (i.e. current value of the metric) and the lane the driver wants to switch to (i.e. anticipated value of the metric). The user can then compare this error score to a threshold score, which is based upon historical data that can be received by the user. Creating and comparing a score based on the current vehicle situation can be done in the mind. Since this can be done mentally, this claim limitation recites an abstract idea. Additionally, the limitation “receiving, based upon the comparison, an input regarding an intended route of the vehicle” in the context of the claim encompasses the user determining where the vehicle should be positioned via an input. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1 and 10 recite “determining a predetermined route of a vehicle”. This limitation is insignificant pre-solution activity and does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1 and 10 further recite “generating guidance information based on the received input regarding the intended route of the vehicle”. This limitation is insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of determining a predetermined route of a vehicle is taught in the primary prior art reference Hahne US20140012501A1 in Para. 0007, “When the driver selects a destination Z, the route guidance system determines a current route R1 or offers the driver several alternative routes, from which he or she then selects a route that is taken as the basis for the current route R1.” Accordingly, the step of determining a predetermined route of a vehicle is a well-understood, routine, and conventional activity in the field. Furthermore, the step of generating guidance information is taught in the primary prior art reference Hahne US20140012501A1 in Para. 0044, wherein an alternate route R2 is displayed to the driver via an output means 60. Accordingly, the step of generating guidance information on a map is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.
Claims 2-3, 5-9 and 11-12, and 14-23 are rejected under 35 U.S.C. 101 as being dependent on rejected claims 1 and 10 and for failing to cure the deficiencies cited above.

Claims 19-20 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claim 19, the claims recite “determining a current lane-level position of a vehicle”, “determining an anticipated lane- level position of the vehicle corresponding to a lane-level position of the vehicle indicating a deviation from the predetermined route of the vehicle”, “comparing the determined current lane-level position of the vehicle to the determined anticipated lane-level position of the vehicle“, “receiving, based upon the comparison, an input regarding an intended route of the vehicle”, and “generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle.” Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “determining a current lane-level position of a vehicle” in the context of the claim encompasses the user seeing which lane the vehicle is currently driving on. Similarly, the limitation “determining an anticipated lane- level position of the vehicle corresponding to a lane-level position of the vehicle indicating a deviation from the predetermined route of the vehicle”, and “comparing the determined current lane-level position of the vehicle to the determined anticipated lane-level position of the vehicle“, in the context of the claim encompasses the user determining the lane that the driver wants to switch to (i.e. anticipated value of the metric of the vehicle), and comparing the current vehicle position in the lane to an anticipated position. This can be done mentally, with the driver mentally determining which lane the vehicle is currently driving on and comparing it to other lanes that the driver wants to switch to in the roadway. Additionally, the limitation “receiving, based upon the comparison, an input regarding an intended route of the vehicle” in the context of the claim encompasses the user determining where the vehicle should be positioned via an input. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claim 19 recite “determining a predetermined route of a vehicle”. This limitation is insignificant pre-solution activity and does not impose any meaningful limits on practicing the abstract idea. Claim 19 recites “generating guidance information based on the received input regarding the intended route of the vehicle”. This limitation is insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The step of determining a predetermined route of a vehicle is taught in the primary prior art reference Hahne US20140012501A1 in Para. 0007, “When the driver selects a destination Z, the route guidance system determines a current route R1 or offers the driver several alternative routes, from which he or she then selects a route that is taken as the basis for the current route R1.” Accordingly, the step of determining a predetermined route of a vehicle is a well-understood, routine, and conventional activity in the field. Furthermore, the step of generating guidance information is taught in the primary prior art reference Hahne US20140012501A1 in para 0044, wherein an alternate route R2 is displayed to the driver via an output means 60. Accordingly, the step of generating guidance information on a map is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.
Claims 20 and 24 are rejected under 35 U.S.C. 101 as being dependent on rejected claim 19 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, 15-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne US20140012501A1 in view of Takahashi et al. US20170261987A1 (henceforth Takahashi) and  Movert et al. US20190176846A1 (henceforth Movert).

Regarding claim 1,
Hahne discloses:
A method of vehicle guidance, comprising: determining a predetermined route of a vehicle; (See Para. 0007, “When the driver selects a destination Z, the route guidance system determines a current route R1 or offers the driver several alternative routes, from which he or she then selects a route that is taken as the basis for the current route R1.” A predetermined route (route R1) of a vehicle is determined after the driver selects a destination Z.)
determining a current value of a metric of the vehicle; 
(See para 0044 and Fig. 3, the current value of a metric of a vehicle (i.e. the current position PF) is determined.)
determining an anticipated value of the metric of the vehicle corresponding to a value of the metric of the vehicle along the predetermined route of the vehicle;
(See Fig. 3 and at least para 0044 and 0046. R1 represents the intended route provided by the route guidance system (see para 0007). The current value of a metric of a vehicle (i.e. the current position PF) is compared to the anticipated value of the metric of the vehicle (i.e. anticipated to follow either intended route R1 or route R2), which corresponds to a deviation from the predetermined route (i.e. route R1) such that a probability value W for departure from the current route R1 at an approaching position P of the current route R1 is determined. See Para. 0044, “If processing yields a high probability value W for departure from the current route R1, the position P at which the current route R1 is likely to be departed from is simultaneously or subsequently determined, wherein the route guidance system 20 can be drawn upon. The position P is taken as the basis for the starting point or route point for determining an alternate route R2. “The position P is determined and represents an anticipated value of the metric of the vehicle indicating a deviation from the predetermined route.)
comparing the determined current value of the metric of the vehicle to the determined anticipated value of the metric of the vehicle
(See Para. 0046, determining the probably value W involves comparing the current value of the metric of the position (i.e. the current position) of the vehicle to the determined anticipated value of the metric of the vehicle (i.e. position P).)

Hahne does not specifically state generating an error score of the determined current value of the metric of the vehicle and the determined anticipated value of the metric of the vehicle, and comparing the generated error score to a predetermined error score threshold, the predetermined error score threshold determined based upon historical data that is independent of tendencies of an individual driver;
However, Movert teaches:
generating an error score of the determined current value of the metric of the vehicle and the determined anticipated value of the metric of the vehicle, and comparing the generated error score to a predetermined error score threshold, the predetermined error score threshold determined based upon historical data that is independent of tendencies of an individual driver;
(See Para. 0063-0065. Driving behavior data from historical recorded driving behavior data (See Para. 0063, “involving to drive vehicles in many different driving situations and collect driving behavior data which is processed by the generative adversarial network.”), which represents historical data that is independent of tendencies of an individual driver, since this historical data represents the tendencies of many drivers. 

Further see Para. 0065, “ The mapping of the present driver behavior with the driving model may comprise to compare parameters of the previously determined driver model with parameters of the present driving behavior. For example, the driver model may comprise a set of parameters for a given driving situation. The parameters may relate to steering angle for the vehicle, speed, acceleration, lane position, gear, distance to other objects, etc. Similarly, the present driver behavior data may comprise a set of parameters for a given driving situation. The parameters may relate to steering angle for the vehicle, speed, acceleration, lane position, gear, distance to other objects, etc. If the parameters are sufficiently different according to some threshold (such as number of parameters that deviate from each other, or which parameters that deviate from each other based on the present driving situation, etc), an alert signal may be provided.” Parameters are compared between the present driving behavior (i.e. current value of the metric of the vehicle) and the driver model (i.e. the anticipated value of the metric of the vehicle), wherein an alert signal is provided if the parameters are sufficiently different according to a threshold (i.e. a predetermined error score threshold).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Movert to include the limitation of “generating an error score of the determined current value of the metric of the vehicle and the determined anticipated value of the metric of the vehicle, and comparing the generated error score to a predetermined error score threshold, the predetermined error score threshold determined based upon historical data that is independent of tendencies of an individual driver” in order to provide warnings to the driver if the driving behavior of the driver is deviating from what is considered safe driving (See Para. 0004, Movert). Furthermore, “For example, a warning may be provided to a driver if he/she is driving to close to the vehicle in front. Further, the ADAS may even provide intervention, for example automatic braking in case the vehicle is approaching an obstacle too fast and it is predicted that a collision is about to occur.” (See Para. 0004, Movert). This would create a more robust system by increasing driving safety.
	

Hahne does not specifically state: receiving, based upon the comparison, an input regarding an intended route of the vehicle; and generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle. However, Takahashi teaches:
 receiving, based upon the comparison, an input regarding an intended route of the vehicle; (See Fig. 3, step S14-S16, and Para. 0056-0057, the user selects the intended route, which is based on the comparison of the current value of the metric of the vehicle (i.e. the vehicle’s current position) and route candidates that are nearest to the position of the user’s own vehicle (i.e. an anticipated value of the metric of the vehicle).)
and generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle.
(See Para. 0057, “In step S16, the route setting change unit 48 selects as a route to be changed to the route candidate that was selected by the vehicle occupant.” And Para. 0060, the route is rerouted to the intended route that is selected by the user.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include receiving, based upon the comparison, an input regarding an intended route of the vehicle; and generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle since “in the case that during automated driving it is necessary to change to a route other than the previously set route such as when the occupant of the vehicle desires to suddenly stop into a store or the like, the route can be changed merely by the right or left turning intention, and automated driving can be continued. Therefore, the occupant can intuitively make a stopover at a place that the occupant wishes to visit. Further, when the route is changed, since there is no need to switch to manual driving when the occupant is hurried or flustered, safety can be maintained.” (Para. 0008, Takahashi)
	
	Regarding claim 2,
Hahne does not specifically state wherein the received input regarding the intended route of the vehicle includes an indication of whether a driver of the vehicle desires to deviate from the predetermined route of the vehicle.
	However, Takahashi teaches:
wherein the received input regarding the intended route of the vehicle includes an indication of whether a driver of the vehicle desires to deviate from the predetermined route of the vehicle.
(See Para. 0057, the user selects the intended route and therefore the received input includes an indication that the driver desires to deviate from the predetermined route.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include wherein the received input regarding the intended route of the vehicle includes an indication of whether a driver of the vehicle desires to deviate from the predetermined route of the vehicle since “in the case that during automated driving it is necessary to change to a route other than the previously set route such as when the occupant of the vehicle desires to suddenly stop into a store or the like, the route can be changed merely by the right or left turning intention, and automated driving can be continued. Therefore, the occupant can intuitively make a stopover at a place that the occupant wishes to visit. Further, when the route is changed, since there is no need to switch to manual driving when the occupant is hurried or flustered, safety can be maintained.” (Para. 0008, Takahashi)

	Regarding claim 3,	
Hahne does not specifically state wherein the receiving the input regarding the intended route of the vehicle includes determining alternate routes between a current position of the vehicle and a destination of the vehicle based on the determined current value of the metric of the vehicle.
However, Takahashi teaches:
wherein the receiving the input regarding the intended route of the vehicle includes determining alternate routes between a current position of the vehicle and a destination of the vehicle based on the determined current value of the metric of the vehicle. (See Fig. 5 and Para. 0056-0057, “In step S14, route candidates are displayed on the display device 68. The route setting change unit 48 extracts the route candidates that are nearest to the position of the user's own vehicle, on the basis of the map information of the map information storage unit 28, and the position information of the user's own vehicle that was acquired from the positioning device 18. As shown in FIG. 5, on the display device 68, arrows A1 to A4 are displayed above shops 80, 84 and intersecting roads 82, 86, which indicate respective route candidates.” Step S15 comprises a user selecting one of the respective route candidates to the destination.))

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include wherein the receiving the input regarding the intended route of the vehicle includes determining alternate routes between a current position of the vehicle and a destination of the vehicle based on the determined current value of the metric of the vehicle since “in the case that during automated driving it is necessary to change to a route other than the previously set route such as when the occupant of the vehicle desires to suddenly stop into a store or the like, the route can be changed merely by the right or left turning intention, and automated driving can be continued. Therefore, the occupant can intuitively make a stopover at a place that the occupant wishes to visit. Further, when the route is changed, since there is no need to switch to manual driving when the occupant is hurried or flustered, safety can be maintained.” (Para. 0008, Takahashi)

Regarding claim 6,
Hahne does not specifically state wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes identifying a driving pattern of a driver of the vehicle based on the received input regarding the intended route of the vehicle and historical data associated with the driver of the vehicle, the received input being associated with the determined current value of the metric of the vehicle, and each entry of the historical data associated with the driver includes the received input regarding the intended route of the vehicle, the determined current value of the metric of the vehicle, the anticipated value of the metric of the vehicle, and a corresponding geolocation of the vehicle.
However, Takahashi teaches:
wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes identifying a driving pattern of a driver of the vehicle based on the received input regarding the intended route of the vehicle and historical data associated with the driver of the vehicle, the received input being associated with the determined current value of the metric of the vehicle, and each entry of the historical data associated with the driver includes the received input regarding the intended route of the vehicle, the determined current value of the metric of the vehicle, the anticipated value of the metric of the vehicle, and a corresponding geolocation of the vehicle.
(See Para. 0033, “A route change information storage unit 32 is configured so as to store a history (history of the route change information) of routes that were changed during automated driving of the user's own vehicle. Among such route change information, there may be included a date and time of the route change, a location of the route change, a type of changed route destination (shops, facilities, road intersections, etc.), and furthermore, the type of store if the changed destination is a store.”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include “wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes identifying a driving pattern of a driver of the vehicle based on the received input regarding the intended route of the vehicle and historical data associated with the driver of the vehicle, the received input being associated with the determined current value of the metric of the vehicle, and each entry of the historical data associated with the driver includes the received input regarding the intended route of the vehicle, the determined current value of the metric of the vehicle, the anticipated value of the metric of the vehicle, and a corresponding geolocation of the vehicle” since “assuming there is displayed in a preferential manner a route from among past route change information for which the possibility of being selected by the vehicle occupant is high, the route to be changed to can easily be selected by the occupant” (Para. 0076, Takahashi). This would create a more robust system by improving the usability of the interface such that the user can easily select the route to be changed.

Regarding claim 7,
Hahne does not specifically state wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes recording the identified driving pattern of the driver of the vehicle within the historical data associated with the driver of the vehicle. 
However, Takahashi teaches:
wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes recording the identified driving pattern of the driver of the vehicle within the historical data associated with the driver of the vehicle.
(See Para 0033, the history of the route change information is stored (i.e. routes that were changed during the automated driving of the user’s vehicle.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include “wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes recording the identified driving pattern of the driver of the vehicle within the historical data associated with the driver of the vehicle.” since “assuming there is displayed in a preferential manner a route from among past route change information for which the possibility of being selected by the vehicle occupant is high, the route to be changed to can easily be selected by the occupant” (Para. 0076, Takahashi). This would create a more robust system by improving the usability of the interface such that the user can easily select the route to be changed.

Regarding claim 8,
Hahne discloses:
wherein the metric of the vehicle includes a vector of a trajectory of the vehicle.
(Determining the metric of the vehicle includes a vehicle state (Para. 0044), wherein the vehicle state includes “among position sensors, such as sensors for acquiring data from satellite navigation systems, speed sensors, acceleration sensors, gas pedal position sensors, brake pedal position sensors, turn signal sensors and steering angle sensors.” (Para. 0019). Data from speed sensors, steering angle sensors, and position sensors to determine a vehicle state represents a vector of a trajectory of the vehicle.)

Regarding claim 9,
Hahne does not specifically state wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes conveying the generated guidance information to a driver of the vehicle by one or more of audio and video. However, Takahashi teaches:
wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes conveying the generated guidance information to a driver of the vehicle by one or more of audio and video.
(See Fig. 5 and Para. 0013, “Display unit” and Para. 0041,  “Route candidates can also be notified to the vehicle occupant by a device such as a speaker or the like.”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes conveying the generated guidance information to a driver of the vehicle by one or more of audio and video in order efficiently guide the vehicle occupant to their destination. This would create a more robust system by having multiple ways of conveying the guidance information to a driver.

Regarding claims 10-12 and 15-18,
All limitations have been examined with respect to the method in claims 1-3, and 6-9. The apparatus taught/disclosed in claims 10-12 and 15-18 can clearly perform the method of claims 1-3, and 6-9 (see para 0006). Therefore claims 10-12 and 15-18 are rejected under the same rationale.


Regarding claim 21,
Hahne does not specifically state wherein the received input regarding the intended route of the vehicle is provided by at least one of a voice command, an interaction with a touch screen of a user interface, an interaction with a control knob of a control panel, a facial muscle movement, and a facial feature. However, Takahashi teaches:
wherein the received input regarding the intended route of the vehicle is provided by at least one of a voice command, an interaction with a touch screen of a user interface, an interaction with a control knob of a control panel, a facial muscle movement, and a facial feature. (See Para. 0031, the input device 26 is a touch panel in order to select the intended route (further see Para. 0056).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include wherein the received input regarding the intended route of the vehicle is provided by at least one of a voice command, an interaction with a touch screen of a user interface, an interaction with a control knob of a control panel, a facial muscle movement, and a facial feature since “in the case that during automated driving it is necessary to change to a route other than the previously set route such as when the occupant of the vehicle desires to suddenly stop into a store or the like, the route can be changed merely by the right or left turning intention, and automated driving can be continued. Therefore, the occupant can intuitively make a stopover at a place that the occupant wishes to visit. Further, when the route is changed, since there is no need to switch to manual driving when the occupant is hurried or flustered, safety can be maintained.” (Para. 0008, Takahashi)

Regarding claim 22,
Hahne does not specifically state wherein the received input regarding the intended route of the vehicle is provided by at least one of a voice command, an interaction 7Application No. 16/712,625 Reply to Office Action of January 18, 2022 with a touch screen of a user interface, a facial muscle movement, and a facial feature. However, Takahashi teaches:
wherein the received input regarding the intended route of the vehicle is provided by at least one of a voice command, an interaction 7Application No. 16/712,625 Reply to Office Action of January 18, 2022with a touch screen of a user interface, a facial muscle movement, and a facial feature.
(See Para. 0031, the input device 26 is a touch panel in order to select the intended route (further see Para. 0056).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include wherein the received input regarding the intended route of the vehicle is provided by at least one of a voice command, an interaction 7Application No. 16/712,625 Reply to Office Action of January 18, 2022 with a touch screen of a user interface, a facial muscle movement, and a facial feature since “in the case that during automated driving it is necessary to change to a route other than the previously set route such as when the occupant of the vehicle desires to suddenly stop into a store or the like, the route can be changed merely by the right or left turning intention, and automated driving can be continued. Therefore, the occupant can intuitively make a stopover at a place that the occupant wishes to visit. Further, when the route is changed, since there is no need to switch to manual driving when the occupant is hurried or flustered, safety can be maintained.” (Para. 0008, Takahashi)

Regarding claim 23,
Hahne does not specifically state wherein when the generated error score is equal to or greater than the predetermined error score threshold, the receiving, based upon the comparison, the input includes first querying a driver of the vehicle regarding the intended route and then receiving the input regarding the intended router, and when the generated error score is equal to or greater than the predetermined error score threshold, the driver of the is not queried regarding the intended router.
However, Movert teaches:
wherein when the generated error score is equal to or greater than the predetermined error score threshold, the receiving, based upon the comparison, the input includes first querying a driver of the vehicle regarding the intended route and then receiving the input regarding the intended route
(See Para. 0063-0065, current and anticipated parameters are compared to a threshold. Further see Fig. 1 and Para. 0053, “By mapping the present driving behavior with the driving model and comparing the expected near future path(s) 19a-c with the actual path 21, the vehicle control unit finds a deviation from the plurality of expected near future driving paths (19a-c), and from the driving model. Thus, in this case, the control unit provides an alert such that a driving assist system (58, FIG. 2) may intervene and steer the vehicle back to a safer path (e.g. path 19a) and slow down.” An alert input is queried to the driver of the vehicle regarding the intended route and then the intended route is received (Fig. 1, path 19a).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Movert to include the limitation of “ when the generated error score is equal to or greater than the predetermined error score threshold, the receiving, based upon the comparison, the input includes first querying a driver of the vehicle regarding the intended route and then receiving the input regarding the intended route” in order to provide warnings to the driver if the driving behavior of the driver is deviating from what is considered safe driving (See Para. 0004, Movert). Furthermore, “For example, a warning may be provided to a driver if he/she is driving to close to the vehicle in front. Further, the ADAS may even provide intervention, for example automatic braking in case the vehicle is approaching an obstacle too fast and it is predicted that a collision is about to occur.” (See Para. 0004, Movert). This would create a more robust system by increasing driving safety.


Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne, Takahashi, and Movert and further in view of Bank et al. US20140005923A1 (henceforth Bank)

Regarding claim 5,
Hahne and Takahashi discloses the limitations as recited above in claim 1. Hahne does not specifically state wherein the determined anticipated value of the metric of the vehicle is based on a habit associated with a driver of the vehicle, the habit including a driving pattern of the driver of the vehicle identified within historical data associated with the driver, the historical data associated with the driver being stored within a historical database. However, Bank teaches:
wherein the determined anticipated value of the metric of the vehicle is based on a habit associated with a driver of the vehicle, the habit includes a driving pattern of the driver of the vehicle identified within historical data associated with the driver, and the historical data associated with the driver is stored within a historical database.
(See para 0016, “the navigation system obtains one or more of the following types of information which is used to determine whether the navigation system should recommend a lane change: past driving patterns of the driver, driver's preferences concerning lane preferences, past driving history of other drivers on the route, external conditions (e.g., weather) and features of the route.” The anticipated value of the metric of the vehicle (i.e. a lane change) is based on past driving patterns of the driver (i.e. a habit associated with the driver), wherein the driving patterns of the driver are stored in database 208 (see Fig.3 and para 0042))

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Bank to include wherein the determined anticipated value of the metric of the vehicle is based on a habit associated with a driver of the vehicle, in order to provide recommendations for instructing the driver as to which lane in a multi-lane road the user should drive on. Incorporating driver preferences into the navigation system would create a more robust system since current GPS-based navigation system do not instruct the driver as to which lane in a multi-lane road the user should drive on taking into consideration the user’s driving habits and preferences (para 0005, Bank). 

Regarding claims 14,
All limitations have been examined with respect to the method in claim 5. The apparatus taught/disclosed in claim 14 can clearly perform the method of claim 5. Therefore claim 14 is rejected under the same rationale.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne US20140012501A1 in view of Takahashi et al. US20170261987A1 (henceforth Takahashi) and Averilla US20200132477A1.

Regarding claim 19,
	Hahne discloses:
A method of vehicle guidance, comprising: determining a predetermined route of a vehicle; (See Para. 0007, “When the driver selects a destination Z, the route guidance system determines a current route R1 or offers the driver several alternative routes, from which he or she then selects a route that is taken as the basis for the current route R1.” A predetermined route (route R1) of a vehicle is determined after the driver selects a destination Z.)
determining a current lane-level position of the vehicle; 
(See para 0044 and Fig. 3, the current value of a metric of a vehicle (i.e. the current position PF, which is not in the exit lane) is determined.)
determining an anticipated lane-level position of the vehicle corresponding to a lane-level position of the vehicle indicating a deviation from the predetermined route of the vehicle;  33Toyota E ngineering & Manufacturing North America
(See Fig. 3 and at least para 0044 and 0046. R1 represents the intended route provided by the route guidance system (see para 0007). The current value of a metric of a vehicle (i.e. the current position PF, which is not in the highway exit lane) is compared to the anticipated lane-level position (i.e. anticipated to follow the lane of either intended route R1 or R2, which indicates a deviation from the predetermined route R1).
comparing the determined current lane-level position of the vehicle to the determined anticipated lane-level position of the vehicle;
(See Para. 0046, determining the probably value W involves comparing the current lane-level position of the vehicle to the determined anticipated lane-level position of the vehicle.)


Hahne does not specifically state: receiving, based upon the comparison, an input regarding an intended route of the vehicle; and generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle. However, Takahashi teaches:
 receiving, based upon the comparison, an input regarding an intended route of the vehicle; (See Fig. 3, step S14-S16, and Para. 0056-0057, the user selects the intended route, which is based on the comparison of the current value of the metric of the vehicle (i.e. the vehicle’s current position) and route candidates that are nearest to the position of the user’s own vehicle (i.e. an anticipated value of the metric of the vehicle).)
and generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle.
(See Para. 0057, “In step S16, the route setting change unit 48 selects as a route to be changed to the route candidate that was selected by the vehicle occupant.” And Para. 0060, the route is rerouted to the intended route that is selected by the user.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include receiving, based upon the comparison, an input regarding an intended route of the vehicle; and generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle since “in the case that during automated driving it is necessary to change to a route other than the previously set route such as when the occupant of the vehicle desires to suddenly stop into a store or the like, the route can be changed merely by the right or left turning intention, and automated driving can be continued. Therefore, the occupant can intuitively make a stopover at a place that the occupant wishes to visit. Further, when the route is changed, since there is no need to switch to manual driving when the occupant is hurried or flustered, safety can be maintained.” (Para. 0008, Takahashi)

Hahne discloses determining a current lane-level position of the vehicle as recited above but it does not specifically state determining a current lane-level position of the vehicle using an annotated navigational map.
However, Averilla teaches:
determining a current lane-level position of the vehicle using an annotated navigational map
(See Fig. 14 and Para. 0192, "FIG. 14 illustrates an example environment 1400 for automatic annotation of environmental features in a map 1364 during navigation of the AV 1308, in accordance with one or more embodiments. The environment 1400 includes a spatiotemporal location, 1404, at which the AV 1308 is located. The environment 1400 includes a road segment 1408, a curb 1412, a construction zone 1416, a road marking 1420 (directional arrow), a lane marking 1424 representing a boundary of the lane in which the AV 1308 is located, and a parked vehicle 1428 outside the lane.”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Averilla to include “determining a current lane-level position of the vehicle using an annotated navigational map”  improving the method to determine the lane-level position of the vehicle, which would make a more robust navigational system.


Regarding claim 20,
Hahne does not specifically state wherein the receiving the input regarding the intended route of the vehicle includes determining alternate routes between a current position of the vehicle and a destination of the vehicle based on the determined current lane-level position of the vehicle. However, Takahashi teaches:
wherein the receiving the input regarding the intended route of the vehicle includes determining alternate routes between a current position of the vehicle and a destination of the vehicle based on the determined current lane-level position of the vehicle.
(See Para. 0055-0056)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include wherein the receiving the input regarding the intended route of the vehicle includes determining alternate routes between a current position of the vehicle and a destination of the vehicle based on the determined current lane-level position of the vehicle since “in the case that during automated driving it is necessary to change to a route other than the previously set route such as when the occupant of the vehicle desires to suddenly stop into a store or the like, the route can be changed merely by the right or left turning intention, and automated driving can be continued. Therefore, the occupant can intuitively make a stopover at a place that the occupant wishes to visit. Further, when the route is changed, since there is no need to switch to manual driving when the occupant is hurried or flustered, safety can be maintained.” (Para. 0008, Takahashi)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hahne US20140012501A1 in view of Takahashi et al. US20170261987A1 (henceforth Takahashi), Averilla US20200132477A1, and Movert et al. US20190176846A1 (henceforth Movert)

Regarding claim 24,
Hahne, Takashi, and Averilla discloses the limitations as recited in claim 19 above. Hahne does not specifically state “wherein the comparing the determined current lane-level position of the vehicle to the determined anticipated lane-level position of the vehicle includes: generating an error score of the determined current lane-level position of the vehicle and the determined anticipated lane-level position of the vehicle, and comparing the generated error score to a predetermined error score threshold, the predetermined error score threshold determined based upon historical data that is independent of tendencies of an individual driver”.
However, Movert teaches:
wherein the comparing the determined current lane-level position of the vehicle to the determined anticipated lane-level position of the vehicle includes: generating an error score of the determined current lane-level position of the vehicle and the determined anticipated lane-level position of the vehicle, and comparing the generated error score to a predetermined error score threshold, the predetermined error score threshold determined based upon historical data that is independent of tendencies of an individual driver.
(See Para. 0063-0065. Driving behavior data from historical recorded driving behavior data (See Para. 0063, “involving to drive vehicles in many different driving situations and collect driving behavior data which is processed by the generative adversarial network.”), which represents historical data that is independent of tendencies of an individual driver, since this historical data represents the tendencies of many drivers. 

Further see Para. 0065, “ The mapping of the present driver behavior with the driving model may comprise to compare parameters of the previously determined driver model with parameters of the present driving behavior. For example, the driver model may comprise a set of parameters for a given driving situation. The parameters may relate to steering angle for the vehicle, speed, acceleration, lane position, gear, distance to other objects, etc. Similarly, the present driver behavior data may comprise a set of parameters for a given driving situation. The parameters may relate to steering angle for the vehicle, speed, acceleration, lane position, gear, distance to other objects, etc. If the parameters are sufficiently different according to some threshold (such as number of parameters that deviate from each other, or which parameters that deviate from each other based on the present driving situation, etc), an alert signal may be provided.” Parameters are compared between the present driving behavior (i.e. current value of the metric of the vehicle) and the driver model (i.e. the anticipated value of the metric of the vehicle), wherein an alert signal is provided if the parameters are sufficiently different according to a threshold (i.e. a predetermined error score threshold).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Movert to include the limitation of “generating an error score of the determined current value of the metric of the vehicle and the determined anticipated value of the metric of the vehicle, and comparing the generated error score to a predetermined error score threshold, the predetermined error score threshold determined based upon historical data that is independent of tendencies of an individual driver” in order to provide warnings to the driver if the driving behavior of the driver is deviating from what is considered safe driving (See Para. 0004, Movert). Furthermore, “For example, a warning may be provided to a driver if he/she is driving to close to the vehicle in front. Further, the ADAS may even provide intervention, for example automatic braking in case the vehicle is approaching an obstacle too fast and it is predicted that a collision is about to occur.” (See Para. 0004, Movert). This would create a more robust system by increasing driving safety.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669